Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-14, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (U.S. Pub No. 2011/0177807 A1).


1. Cho teaches a method for transmitting information, applied to a terminal, comprising: obtaining anchor transmission bandwidth information configured by a network device for the terminal, wherein a transmission bandwidth corresponding to the anchor transmission bandwidth information is at least one of transmission bandwidths supported by the terminal [par 0039, Similarly, the VE #2.1, which is an LTE UE, receives the SCH and BCH 404 in the initial cell search procedure and camps on the subband #1 401. The UE #4.1, which is an LTE-A UE supporting 60 MHz bandwidth, can receive data through at least one of the subband #0 400, subband #1 401, and subband #2 402. The UE #4.1 can perform the cell search with the SCH transmitted on the subband #0 or subband #1 and camp on the system band to receive the data using the entire 60 MHz bandwidth]; and transmitting information via transmission resources corresponding to the anchor transmission bandwidth information; wherein obtaining the anchor transmission bandwidth information configured by the network device for the terminal further comprises: receiving index information, which is configured by the network device for the terminal and transmitted from the network device[par 0062, 0064, Otherwise, if the subband is the anchor subband, the base station formats the system information (SI) 500 with both the legacy LTE system information 501 and the LTE-A specific system information 502 (1204). Accordingly, in order for the LTE-A UEs to acquire the mandatory system information required to access the LTE-A system, the LTE-A UEs must receive the SI 500 on the anchor subband. After formatting the SI 500, the base station transmits the SI 500 formatted for the anchor and non-anchor subbands at a predetermined transmission interval. Next, the UE acquires the system information including the bandwidth of the acquired subband, the number of transmission antennas, and the random access channel configuration from the BCH and SI channel (1301). Next, the UE acquires the frequency information including the center frequency and bandwidth of the anchor subband from the system information]; wherein the index information has a predefined mapping relationship with the anchor transmission bandwidth information, thereby indicating the anchor transmission bandwidth information through the index information; and determining the anchor transmission bandwidth information corresponding to the index information according to the predefined mapping relationship between the anchor transmission bandwidth information and the index information [par 0015, system supporting bandwidth scalability includes acquiring system information containing a first system information specific to Long Term Evolution (LTE) terminals and a second system information specific to LTE-Advanced (LTE-A) terminals, second system information including frequency information on an anchor subband; matching a reception bandwidth to the bandwidth of the anchor subband]



2. Cho creates the method according to claim 1, wherein obtaining the anchor transmission bandwidth information configured by the network device for the terminal, comprises: receiving the anchor transmission bandwidth information configured by the network device for the terminal via System Information (SI), broadcast information, high layer signaling, group common PDCCH or physical layer signaling [par 0042, Referring to FIG. 5, the SI 500 includes LTE-A specific system information 502 as well as the legacy LTE system information 501 carried by the BCH. For instance, the cell configuration parameters related to the random access channel and the physical channels such as Physical Downlink Control Channel (PDCCH) and Physical Downlink Shared Channel (PDSCH) can be carried by the SI 500. The individual subbands depicted in FIG. 4 can be configured such that the UEs can receive the SI! 500 formatted as shown in FIG. 5 on the downlink physical data channels].


3. Cho defines the method according to claim 1, wherein the transmitting information via transmission resources corresponding to the anchor transmission bandwidth information, comprises: when not receiving dedicated transmission bandwidth information indicated by the network device or when a received dedicated transmission bandwidth indicated by the network device is the anchor transmission bandwidth, transmitting the information via the transmission resources corresponding to the anchor transmission bandwidth information[par 0058,0059 it shows a not receiving a dedicated anchor subband. In the second embodiment of the present invention, also the anchor subband is configured to transmit the SCH and BCH as denoted by the reference number 1104. Whereas, the subband #2 1102 is configured as the LTE-A dedicated subband without transmission of the SCH and BCH as shown in FIG4. The key difference between the anchor subband and the non-anchor subband is whether both the LTE-A specific system information 502 and the legacy LTE system information 501 are transmitted or only the legacy LTE system].

4. Cho displays the method according to claim 1, Cho fail to show wherein the anchor transmission bandwidth information is DL anchor transmission bandwidth information, transmitting the information via the transmission resources corresponding to the anchor transmission bandwidth information[par 0015, a downlink physical data channel reception method for a terminal of a cellular communication system supporting bandwidth scalability includes acquiring system information containing a first system information specific to Long Term Evolution (LTE) terminals and a second system information specific to LTE-Advanced (LTE-A) terminals, second system information including frequency information on a anchor subband; matching a reception bandwidth to the bandwidth of the anchor subband], comprises: receiving DL information transmitted from the network device via DL transmission resources corresponding to the DL anchor transmission bandwidth information[par 0055, the RF/iF receiver 1011 configures the bandwidth and center frequency of the reception bandwidth for the LTE-A UE to receive downlink signals through the subband on which the LTE-A UE camps on under the control of the RF/IF controller 1011. The FFT 1000 performs Fourier transformation on the downlink OFDM signals and outputs the received subcarrier symbols. The received subcarrier symbols are output to the corresponding decoders by means of the symbol demapper 1001. The PDSCH subcarrier symbol decoder 1002, PDCCH subcarrier symbol decoder 1003, and BCH subcarrier symbol decoder 1005 perform decoding on the corresponding subcarrier symbols output by the symbol demapper 101 to recover the transmitted data].


9. Cho demonstrates the method according to claim 1, wherein the anchor transmission bandwidth information comprises: at least one of frequency domain location information, bandwidth information, numerology information and antenna port configuration information of the transmission resources [par 0015, method for a terminal of a cellular communication system supporting bandwidth scalability includes acquiring system information containing a first system information specific to Long Term Evolution (LTE) terminals and a second system information specific to LTE-Advanced (LTE-A) terminals, second system information including frequency information on a anchor subband; matching a reception bandwidth to the bandwidth of the anchor subband].

10. Cho displays the method to claim 1, wherein obtaining the anchor transmission bandwidth information configured by the network device for the terminal, comprises: receiving the anchor transmission bandwidth information configured by the network device for the terminal via Radio Resource Control (RRC) signaling [Cho par 0044, Next, the LTE-A UE acquires the LTE-A specific system information through the SI 500 of FIG. 5 or a dedicated RRC upper layer signaling (602). From the S/ 500 or the dedicated RRC upper layer signaling, the LTE-A UE can acquire the information about the entire system bandwidth, subbands constituting the system band and respective bandwidths of the subbands, presence of the SCH and BCH in each subband]


11. Cho describes a terminal, comprising: a processor, a storage and computer programs which are stored in the storage and run on the processor, wherein the computer programs are executed by the processor to implement steps of: obtaining anchor transmission bandwidth information configured by a network device for the terminal[par 0039, Similarly, the VE #2.1, which is an LTE UE, receives the SCH and BCH 404 in the initial cell search procedure and camps on the subband #1 401. The UE #4.1, which is an LTE-A UE supporting 60 MHz bandwidth, can receive data through at least one of the subband #0 400, subband #1 401, and subband #2 402. The UE #4.1 can perform the cell search with the SCH transmitted on the subband #0 or subband #1 and camp on the system band to receive the data using the entire 60 MHz bandwidth]; wherein a transmission bandwidth corresponding to the anchor transmission bandwidth information is at least one of transmission bandwidths supported by the terminal; and transmitting information via transmission resources corresponding to the anchor transmission bandwidth information; wherein obtaining the anchor transmission bandwidth information configured by the network device for the terminal further comprises: receiving index information, which is configured by the network device for the terminal and transmitted from the network device[par 0062, 0064, Otherwise, if the subband is the anchor subband, the base station formats the system information (SI) 500 with both the legacy LTE system information 501 and the LTE-A specific system information 502 (1204). Accordingly, in order for the LTE-A UEs to acquire the mandatory system information required to access the LTE-A system, the LTE-A UEs must receive the SI 500 on the anchor subband. After formatting the SI 500, the base station transmits the SI 500 formatted for the anchor and non-anchor subbands at a predetermined transmission interval. Next, the UE acquires the system information including the bandwidth of the acquired subband, the number of transmission antennas, and the random access channel configuration from the BCH and SI channel (1301). Next, the UE acquires the frequency information including the center frequency and bandwidth of the anchor subband from the system information]; wherein the index information has a predefined mapping relationship with the anchor transmission bandwidth information, thereby indicating the anchor transmission bandwidth information through the index information; and determining the anchor transmission bandwidth information corresponding to the index information according to the predefined mapping relationship between the anchor transmission bandwidth information and the index information[par 0015, system supporting bandwidth scalability includes acquiring system information containing a first system information specific to Long Term Evolution (LTE) terminals and a second system information specific to LTE-Advanced (LTE-A) terminals, second system information including frequency information on an anchor subband; matching a reception bandwidth to the bandwidth of the anchor subband].

12. Cho creates the terminal according to claim 11, wherein the computer programs are executed by the processor to implement steps of: receiving the anchor transmission bandwidth information configured by the network device for the terminal via System Information (SI), broadcast information, high layer signaling, group common PDCCH or physical layer signaling[par 0042, Referring to FIG. 5, the SI 500 includes LTE-A specific system information 502 as well as the legacy LTE system information 501 carried by the BCH. For instance, the cell configuration parameters related to the random access channel and the physical channels such as Physical Downlink Control Channel (PDCCH) and Physical Downlink Shared Channel (PDSCH) can be carried by the SI 500. The individual subbands depicted in FIG. 4 can be configured such that the UEs can receive the SI! 500 formatted as shown in FIG. 5 on the downlink physical data channels].


13. Cho provides the terminal according to claim 11, wherein the computer programs are executed by the processor to implement steps of: when not receiving dedicated transmission bandwidth information indicated by the network device or when a received dedicated transmission bandwidth indicated by the network device is the anchor transmission bandwidth, transmitting the information via the transmission resources corresponding to the anchor transmission bandwidth information[par 0058,0059 it shows a not receiving a dedicated anchor subband. In the second embodiment of the present invention, also the anchor subband is configured to transmit the SCH and BCH as denoted by the reference number 1104. Whereas, the subband #2 1102 is configured as the LTE-A dedicated subband without transmission of the SCH and BCH as shown in FIG4. The key difference between the anchor subband and the non-anchor subband is whether both the LTE-A specific system information 502 and the legacy LTE system information 501 are transmitted or only the legacy LTE system].

14. Cho teaches the terminal according to claim 11, Cho fail to show wherein the anchor transmission bandwidth information is DL anchor transmission bandwidth information[par 0015, a downlink physical data channel reception method for a terminal of a cellular communication system supporting bandwidth scalability includes acquiring system information containing a first system information specific to Long Term Evolution (LTE) terminals and a second system information specific to LTE-Advanced (LTE-A) terminals, second system information including frequency information on a anchor subband; matching a reception bandwidth to the bandwidth of the anchor subband],; the computer programs are executed by the processor to implement steps of: receiving DL information transmitted from the network device via DL transmission resources corresponding to the DL anchor transmission bandwidth information[par 0055, the RF/iF receiver 1011 configures the bandwidth and center frequency of the reception bandwidth for the LTE-A UE to receive downlink signals through the subband on which the LTE-A UE camps on under the control of the RF/IF controller 1011. The FFT 1000 performs Fourier transformation on the downlink OFDM signals and outputs the received subcarrier symbols. The received subcarrier symbols are output to the corresponding decoders by means of the symbol demapper 1001. The PDSCH subcarrier symbol decoder 1002, PDCCH subcarrier symbol decoder 1003, and BCH subcarrier symbol decoder 1005 perform decoding on the corresponding subcarrier symbols output by the symbol demapper 101 to recover the transmitted data].


19. Cho discloses the terminal according to claim 11, wherein the anchor transmission bandwidth information comprises: at least one of frequency domain location information, bandwidth information, numerology information and antenna port configuration information of the transmission resources[par 0015, method for a terminal of a cellular communication system supporting bandwidth scalability includes acquiring system information containing a first system information specific to Long Term Evolution (LTE) terminals and a second system information specific to LTE-Advanced (LTE-A) terminals, second system information including frequency information on a anchor subband; matching a reception bandwidth to the bandwidth of the anchor subband].
.

20. Cho reveals the terminal according to claim 11, wherein the computer programs are executed by the processor to implement steps of: receiving the anchor transmission bandwidth information configured by the network device for the terminal via Radio Resource Control (RRC) signaling [Cho par 0044, Next, the LTE-A UE acquires the LTE-A specific system information through the SI 500 of FIG. 5 or a dedicated RRC upper layer signaling (602). From the S/ 500 or the dedicated RRC upper layer signaling, the LTE-A UE can acquire the information about the entire system bandwidth, subbands constituting the system band and respective bandwidths of the subbands, presence of the SCH and BCH in each subband]



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-8, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (U.S. Pub No. 2011/0177807 A1) in view of Maeda et al. (U.S. Pub No. 2012/0044910 A1).


5. Cho provides the method according to claim 4, wherein receiving the DL information transmitted from the network device via the DL transmission resources corresponding to the DL anchor transmission bandwidth information[par 0055, the RFAF receiver 1011 configures the bandwidth and center frequency of the reception bandwidth for the LTE-A UE to receive downlink signals through the subband on which the LTE-A UE camps on under the control of the RF/IF controller 1011. The FFT 1000 performs Fourier transformation on the downlink OFDM signals and outputs the received subcarrier symbols. The received subcarrier symbols are output to the corresponding decoders by means of the symbol demapper 1001. The PDSCH subcarrier symbol decoder 1002, PDCCH subcarrier symbol decoder 1003, and BCH subcarrier symbol decoder 1005 perform decoding on the corresponding subcarrier symbols output by the symbol demapper 101 to recover the transmitted data], comprises:
 	Cho fail to show receiving UL scheduling information transmitted from the network device via transmission resources, which are in the transmission resources corresponding to the anchor transmission bandwidth information and are used to transmit the PDCCH; wherein the UL scheduling information at least indicates first transmission resources scheduled by the network device for the terminal, the first transmission resources include UL transmission resources with an interval of k first transmission time units from transmission resources corresponding to the PDCCH, the first transmission time unit is a transmission time unit corresponding to the UL transmission resources or a transmission time unit corresponding to the anchor transmission bandwidth information, k is a positive integer.
 	In an analogous art Maeda show receiving UL scheduling information transmitted from the network device via transmission resources, which are in the transmission resources corresponding to the anchor transmission bandwidth information and are used to transmit the PDCCH[par 0119, 0363, As a result, an LTE-support mobile terminal can know the transmission bandwidth of the anchor carrier from this anchor carrier. Therefore, the mobile terminal can receive the PDCCH transmitted thereto by using the whole transmission bandwidth of the anchor carrier. Therefore, the mobile terminal can receive the allocation information about allocation of the PDSCH mapped on the PDCCH. In systems, such as UTRA, LTE, and LTE-A systems, both uplink and downlink are designed in such a way that system components operate in a frequency band which consists of some contiguous frequencies. Each of these frequency bands will be referred to as a frequency band from here on];; wherein the UL scheduling information at least indicates first transmission resources scheduled by the network device for the terminal, the first transmission resources include UL transmission resources with an interval of k first transmission time units from transmission resources corresponding to the PDCCH, the first transmission time unit is a transmission time unit corresponding to the UL transmission resources or a transmission time unit corresponding to the anchor transmission bandwidth information, k is a positive integer[par 0006-0008, With reference to FIG. 2, one radio frame is 10 ms. The radio frame ts divided into ten equally sized sub-frames. The subframe is divided into two equally sized slots. The first and sixth subframes contain a downlink synchronization signal (SS) per each radio frame. The synchronization signals are classified into a primary synchronization signal (P-SS) and a secondary synchronization signal (S-SS). The PUCCH carries ACK/Nack that is a response signal to downlink transmission. The PUCCH carries a channel quality indicator (CQI) report. The CQI is quality information indicating the quality of received data or channel quality. In addition, the PUCCH carries a scheduling request (SR). A physical uplink shared channel 407 (PUSCH) is an uplink channel transmitted from the UE 101 to the base station 102].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Cho and Maeda because provide a base station which implements an improvement in the transmission rate by complying with an aggregate carrier a while supporting an operation of a mobile terminal corresponding to component carriers.


6. Cho describe the method according to claim 1, Cho fail to show wherein the anchor transmission bandwidth information is the UL anchor transmission bandwidth information, transmitting the information via the transmission resources corresponding to the anchor transmission bandwidth information, comprises: transmitting UL information to the network device via UL transmission resources corresponding to the UL anchor transmission bandwidth information.
 	In an analogous art Maeda show wherein the anchor transmission bandwidth information is the-UL anchor transmission bandwidth information, transmitting the information via the transmission resources corresponding to the anchor transmission bandwidth information[par 0008, 0100, In addition, the PUCCH carries a scheduling request (SR). A physical uplink shared channel 407 (PUSCH) is an uplink channel transmitted from the UE 1017 to the base station 102. A UL-SCH (uplink shared
channel that is one of the transport channels shown in FIG. 5) is mapped to the PUSCH. Accordingly, the LTE-support mobile terminal can know the transmission bandwidth of the anchor carrier on this anchor carrier], comprises: transmitting UL information to the network device via UL transmission resources corresponding to the UL anchor transmission bandwidth information [par 0550, 0552, When an uplink transmission request (scheduling request) occurs in the mobile terminal. When the mobile terminal selects a base station in performing cell selection or reselection. In this case, the notification of the information can be limited to only when the mobile terminal selects a carrier aggregation-capable base station in performing cell selection. It becomes unnecessary to carry out useless uplink transmission, and there can be provided an advantage of lowering the power consumption of the mobile terminal].
 	 Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Cho and Maeda because provide a base station which implements an improvement in the transmission rate by complying with an aggregate carrier a while supporting an operation of a mobile terminal corresponding to component carriers.


7. Cho and Maeda display the method according to claim 6, Cho fail to show wherein when the transmitting information comprises transmitting feedback information, the transmitting information via the transmission resources corresponding to the anchor transmission bandwidth information, comprises transmitting Acknowledgement/Non- Acknowledgement (ACK/NACK) information, which indicates a reception situation of DL information, to the network device via the transmission resources corresponding to the anchor transmission bandwidth information.
 	In an analogous art Maeda show wherein when the transmitting information comprises transmitting feedback information, the transmitting information via the transmission resources corresponding to the anchor transmission bandwidth information, comprises: transmitting Acknowledgement/Non- Acknowledgement (ACK/NACK) information, which indicates a reception situation of DL information, to the network device via the transmission resources corresponding to the anchor transmission bandwidth information [par 0007, 0100, A physical hybrid ARQ indicator channel 408 (PHICH) is a downlink channel transmitted from the base station 102 to the UE 101. The PHICH carries ACK/Nack that is a response to uplink transmission. Therefore, the LTE-support mobile terminal can receive the PDCCH transmitted thereto by using the whole transmission bandwidth of the anchor carrier. Therefore, the LTE-support mobile terminal can receive the allocation information about the PDSCH mapped onto the PDCCH. Accordingly, there is provided an advantage of enabling the LTE-support mobile terminal to receive the SIB information included in the BCCH mapped on the PDSCH, and carry out reception and transmission on the anchor carrier].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Cho and Maeda because provide a base station which implements an improvement in the transmission rate by complying with an aggregate carrier a while supporting an operation of a mobile terminal corresponding to component carriers.


8. Cho and Maeda illustrate the method according to claim 7, Cho fail to show wherein transmitting the ACK/NACK information, which indicates the reception situation of the DL information, to the network device via the transmission resources corresponding to the anchor transmission bandwidth information, comprises: determining transmission resources with an interval of m_ second transmission time units from the transmission resources, which are in the transmission resources corresponding to the anchor transmission bandwidth information and used to transmit Physical Downlink Shared Channel (PDSCH), as second transmission resources, wherein the second transmission time unit is a transmission time unit corresponding to the PDSCH or a transmission time unit corresponding to the anchor transmission bandwidth information, m is a positive integer; transmitting the ACK/NACK information, which indicates the reception situation of the DL information, to the network device via the second transmission resources.
 	In an analogous art Maedea show wherein transmitting the ACK/NACK information, which indicates the reception situation of the DL information, to the network device via the transmission resources corresponding to the anchor transmission bandwidth information, comprises: determining transmission resources with an interval of m_ second transmission time units from the transmission resources, which are in the transmission resources corresponding to the anchor transmission bandwidth information and used to transmit Physical Downlink Shared Channel (PDSCH), as second transmission resources, wherein the second transmission time unit is a transmission time unit corresponding to the PDSCH or a transmission time unit corresponding to the anchor transmission bandwidth information, m is a positive integer; transmitting the ACK/NACK information, which indicates the reception situation of the DL information, to the network device via the second transmission resources[par 0007, With reference to FIG. 4, a physical broadcast channel 401 (PBCH) is a downlink channel transmitted from the base station 102 to the UE 101. A BCH transport block is mapped to four subframes within a 40 ms interval. There is no explicit signaling indicating 40 ms timing. A physical control format indicator channel 402 (PCFICH) is for transmission from the base station 102 to the UE 101. The PCFICH notifies the number of OFDM symbols used for PDCCHs from the base station 102 to the UE 101. The PCFICH is transmitted in each subframe. A physical downlink control channel 403 (PDCCH) is a downlink channel transmitted from the base station 102 to the UE 101. The PDCCH notifies the resource allocation, HARQ information related to DL-SCH (downlink shared channel that is one of the transport channels shown in FIG. 5) and the PCH (paging channel that is one of the transport channels shown in FIG. 5). The PDCCH carries an uplink scheduling grant. The PDCCH carries ACK/Nack that is a response signal to uplink transmission].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Cho and Maeda because provide a base station which implements an improvement in the transmission rate by complying with an aggregate carrier a while supporting an operation of a mobile terminal corresponding to component carriers.

15. Cho disclose the terminal according to claim 14, Cho and Maeda fail to show wherein the computer programs are executed by the processor to implement steps of: receiving UL scheduling information transmitted from the network device via transmission resources, which are in the transmission resources corresponding to the anchor transmission bandwidth information and are used to transmit the PDCCH; wherein the UL scheduling information at least indicates first transmission resources scheduled by the network device for the terminal, the first transmission resources include UL transmission resources with an interval of k first transmission time units from transmission resources corresponding to the PDCCH, the first transmission time unit is a transmission time unit corresponding to the UL transmission resources or a transmission time unit corresponding to the anchor transmission bandwidth information, k is a positive integer.
 	In an analogous Maeda show wherein the computer programs are executed by the processor to implement steps of: receiving UL scheduling information transmitted from the network device via transmission resources, which are in the transmission resources corresponding to the anchor transmission bandwidth information and are used to transmit the PDCCH[par 0119, 0363, As a result, an LTE-support mobile terminal can know the transmission bandwidth of the anchor carrier from this anchor carrier. Therefore, the mobile terminal can receive the PDCCH transmitted thereto by using the whole transmission bandwidth of the anchor carrier. Therefore, the mobile terminal can receive the allocation information about allocation of the PDSCH mapped on the PDCCH. In systems, such as UTRA, LTE, and LTE-A systems, both uplink and downlink are designed in such a way that system components operate in a frequency band which consists of some contiguous frequencies. Each of these frequency bands wil be referred to as a frequency band from here on]; wherein the UL scheduling information at least indicates first transmission resources scheduled by the network device for the terminal, the first transmission resources include UL transmission resources with an interval of k first transmission time units from transmission resources corresponding to the PDCCH, the first transmission time unit is a transmission time unit corresponding to the UL transmission resources or a transmission time unit corresponding to the anchor transmission bandwidth information, k is a positive integer [par 0006-0008, With reference to FIG. 2, one radio frame is 10 ms. The radio frame ts divided into ten equally sized sub-frames. The subframe is divided into two equally sized slots. The first and sixth subframes contain a downlink synchronization signal (SS) per each radio frame. The synchronization signals are classified into a primary synchronization signal (P-SS) and a secondary synchronization signal (S-SS). The PUCCH carries ACK/Nack that is a response signal to downlink transmission. The PUCCH carries a channel quality indicator (CQI) report. The CQI is quality information indicating the quality of received data or channel quality. In addition, the PUCCH carries a scheduling request (SR). A physical uplink shared channel 407 (PUSCH) is an uplink channel transmitted from the UE 101 to the base station 102].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Cho and Maeda because provide a base station which implements an improvement in the transmission rate by complying with an aggregate carrier a while supporting an operation of a mobile terminal corresponding to component carriers.


16. Cho creates the terminal according to claim 11,  Cho fail to show wherein the anchor transmission bandwidth information is UL anchor transmission bandwidth information, the computer programs are executed by the processor to implement steps of: transmitting UL information to the network device via UL transmission resources corresponding to the UL anchor transmission bandwidth information.
 	In an analogous art Maeda show wherein the anchor transmission bandwidth information is UL anchor transmission bandwidth information[par 0008, 0100, in addition, the PUCCH carries a scheduling request (SR). A physical uplink shared channel 407 (PUSCH) is an uplink channel transmitted from the UE 1017 to the base station 102. A UL-SCH (uplink shared channel that is one of the transport channels shown in FIG. 5) is mapped to the PUSCH. Accordingly, the LTE-support mobile terminal can know the transmission bandwidth of the anchor carrier on this anchor carrier], the computer programs are executed by the processor to implement steps of: transmitting UL information to the network device via UL transmission resources corresponding to the UL anchor transmission bandwidth information [par 0550, 0552, When an uplink transmission request (scheduling request) occurs in the mobile terminal. When the mobile terminal selects a base station in performing cell selection or reselection. In this case, the notification of the information can be limited to only when the mobile terminal selects a carrier aggregation-capable base station in performing cell selection. lt becomes unnecessary to carry out useless uplink transmission, and there can be provided an advantage of lowering the power consumption of the mobile terminal].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Cho and Maeda because provide a base station which implements an improvement in the transmission rate by complying with an aggregate carrier a while supporting an operation of a mobile terminal corresponding to component carriers.


17. Cho and Maeda illustrate the terminal according to claim 16, Cho fail to show wherein when the transmitting information comprises transmitting feedback information, the computer programs are executed by the processor to implement steps of: transmitting Acknowledgement/Non-Acknowledgement (ACK/NACK) _ information, which indicates a reception situation of DL information, to the network device via the transmission resources corresponding to the anchor transmission bandwidth information.
 	In an analogous art Maeda show wherein when the transmitting information comprises transmitting feedback information, the computer programs are executed by the processor to implement steps of: transmitting Acknowledgement/Non-Acknowledgement (ACK/NACK) _ information, which indicates a reception situation of DL information, to the network device via the transmission resources corresponding to the anchor transmission bandwidth information [par 0007, With reference to FIG. 4, a physical broadcast channel 401 (PBCH) is a downlink channel transmitted from the base station 102 to the UE 101. A BCH transport block is mapped to four subframes within a 40 ms interval. There is no explicit signaling indicating 40 ms timing. A physical control format indicator channel 402 (PCFICH) is for transmission from the base station 102 to the UE 101. The PCFICH notifies the number of OFDM symbols used for PDCCHs from the base station 102 to the UE 101. The PCFICH is transmitted in each subframe. A physical downlink control channel 403 (PDCCH) is a downlink channel transmitted from the base station 102 to the UE 101. The PDCCH notifies the resource allocation, HARQ information related to DL-SCH (downlink shared channel that is one of the transport channels shown in FIG. 5) and the PCH (paging channel that is one of the transport channels shown in FIG. 5). The PDCCH carries an uplink scheduling grant. The PDCCH carries ACK/Nack that is a response signal to uplink transmission].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Cho and Maeda because provide a base station which implements an improvement in the transmission rate by complying with an aggregate carrier a while supporting an operation of a mobile terminal corresponding to component carriers.



18. Cho and Maedea disclose the terminal according to claim 17, Cho fail to show wherein the computer programs are executed by the processor to implement steps of: determining transmission resources with an interval of m second transmission time units from the transmission resources, which are in the transmission resources corresponding to the anchor transmission bandwidth information and used to transmit Physical Downlink Shared Channel (PDSCH), as second transmission resources, wherein the second transmission time unit is a transmission time unit corresponding to the PDSCH or a transmission time unit corresponding to the anchor transmission bandwidth information, m is a positive integer; transmitting the ACK/NACK information, which indicates the reception situation of the DL information, to the network device via the second transmission resources.
 	In an analogous Maedea show wherein the computer programs are executed by the processor to implement steps of: determining transmission resources with an interval of m second transmission time units from the transmission resources, which are in the transmission resources corresponding to the anchor transmission bandwidth information and used to transmit Physical Downlink Shared Channel (PDSCH), as second transmission resources, wherein the second transmission time unit is a transmission time unit corresponding to the PDSCH or a transmission time unit corresponding to the anchor transmission bandwidth information, m is a positive integer; transmitting the ACK/NACK information, which indicates the reception situation of the DL information, to the network device via the second transmission resources[par 0007, With reference to FIG. 4, a physical broadcast channel 401 (PBCH) is a downlink channel transmitted from the base station 102 to the UE 101. A BCH transport block is mapped to four subframes within a 40 ms interval. There is no explicit signaling indicating 40 ms timing. A physical control format indicator channel 402 (PCFICH) is for transmission from the base station 102 to the UE 101. The PCFICH notifies the number of OFDM symbols used for PDCCHs from the base station 102 to the UE 101. The PCFICH is transmitted in each subframe. A physical downlink control channel 403 (PDCCH) is a downlink channel transmitted from the base station 102 to the UE 101. The PDCCH notifies the resource allocation, HARQ information related to DL-SCH (downlink shared channel that is one of the transport channels shown in FIG. 5) and the PCH (paging channel that is one of the transport channels shown in FIG. 5). The PDCCH carries an uplink scheduling grant. The PDCCH carries ACK/Nack that is a response signal to uplink transmission].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Cho and Maeda because provide a base station which implements an improvement in the transmission rate by complying with an aggregate carrier a while supporting an operation of a mobile terminal corresponding to component carriers.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/KHALED M KASSIM/Primary Examiner, Art Unit 2468